                                                                                             USDC SDNY
                                                                                             DOCUMENT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #:
                                                                                             DATE FILED: 02/14/2020




                                         Application GRANTED. The initial pretrial conference, scheduled
February 13, 2020                        to occur on March 19, 2020, is ADJOURNED to March 26, 2020,
                                         at 10:40 a.m.
Via ECF
                                         Dated: February 14, 2020
Honorable Lorna G. Schofield                    New York, New York
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    Kellytoy Worldwide, Inc. v. Jay At Play International Hong Kong Limited, et al.
                   XXXXXXXXXXXXXXXXXXXX
       Case No. CV 19‐cv‐07831‐AB    (MRW) 20-cv-00585 (LGS)

Dear Judge Schofield:

We represent defendants Jay At Play International Hong Kong Limited and Jay Franco &
Sons, Inc. in the above‐captioned trademark infringement action. This matter currently is
set for the initial pretrial conference on March 19, 2020. (See Dkt. 10.) We write to request
a short adjournment of that initial pretrial conference. As this case is new, neither party
previously has requested any adjournment and an adjournment will not upset any
previously set deadlines.

Plaintiff Kellytoy Worldwide, Inc. initially filed this action in the United States District Court
for the Central District of California on September 10, 2019. (See Kellytoy Worldwide, Inc. v.
Jay At Play International Hong Kong Limited and Jay Franco & Sons, Inc., Case No. 2:19‐cv‐
07831‐AB‐MRWx.) Defendants moved to dismiss that action under Federal Rule of Civil
Procedure 12(b)(2) due to that court’s lack of personal jurisdiction over the defendants. In
short, defendant Jay At Play is a foreign corporation whose presence in the United States of
America is limited to Boca Raton, Florida (i.e. the Southern District of Florida). The court
granted Defendants’ motion on December 5, 2019. (Dkt. 28.)

On January 22, 2020, plaintiff Kellytoy refiled its case in this Court. On February 10, we
agreed to accept service of the re‐filed filed complaint on behalf of Defendants subject to
Defendants’ argument that the re‐filed case in this Court suffers from the same personal
jurisdiction defects. Jay At Play is only subject to personal jurisdiction in the Southern
District of Florida and, while defendant Jay Franco maintains an office in Manhattan,
Kellytoy pleads no plausible facts linking Jay Franco to the infringement alleged in its
complaint. Indeed, Defendants expect to file a motion to dismiss in response to Kellytoy’s
complaint in this case as well.



                 2700 Via Fortuna, Suite 250 | Austin, TX 78746 | T 512.640.3160 | F 512.640.3170
                                                 michaelbest.com
Honorable Lorna G. Schofield
February 13, 2020
Page 2




On February 7, this Court issued its order setting an initial pretrial conference for March
19, 2020. (Dkt. 10.) Lead counsel for the defendants would like to appear for that
conference in person but will be traveling elsewhere in the United States during the week
of March 13‐22. Therefore, Defendants respectfully request that the Court re‐set the initial
status conference in this case for a later date.

We conferred with counsel for Kellytoy prior to making this request, and Kellytoy has no
objection to this request. Lead counsel for Kellytoy, however, advised us that he is not
available during the weeks of April 6‐10 and 13‐17.

Respectfully submitted,

MICHAEL BEST & FRIEDRICH LLP




Arthur Gollwitzer III

AG:srp

cc:      Todd M. Lander, Esq.
         Mark B. Mizrahi, Esq.
210393-9303\27497423.v1
